By the Court :
The application to redeem lands sold for taxes is to be made to-the court of common pleas of the county where the lands lie. Notice of this application is to be given in the newspapers, specifying its object, and describing the land proposed to be redeemed. The court are required to examine the facts set forth touching the applicant’s right to redeem, and “the counter testimony of the adverse party, if any be offered.” Upon this examination the court are required, by law, if satisfied that the applicant is entitled to-redeem, “to make an order of redemption,” to “award restitution, of the premises, and direct that the applicant shall pay the costs of the application.” The proceeding is clearly contemplated to-be an adversary litigation between adverse parties. It must, consequently, be in the nature of a 11 suit or action,” and .comes fairly within the terms of the law under which the causes are certified to us. The case is one within *the inconvenience intended to-be provided for, as well as within the letter of the statute. W& *299would rather prefer to aid the full administration of justice by a. liberal construction of the terms used, than to adopt a strained one to divest ourselves of jurisdiction. It is therefore decided to retain the cases for final adjudication, that the party may not be-deprived of the remedy which the law contemplated, to afford him.